



PROMISSORY NOTE AND SECURITY AGREEMENT

$109,395.00 May 17, 2002
San Diego, California


     1. FOR VALUE RECEIVED, the undersigned maker promises to pay Amylin
Pharmaceuticals, Inc. (“Amylin”), at 9373 Towne Centre Drive, Suite 250,
San Diego, California 92121, the principal sum of ONE HUNDRED NINE THOUSAND
THREE HUNDRED NINETY-FIVE DOLLARS ($109,395.00) with interest on the unpaid
principal at the rate of four and three quarters percent (4.75%) per annum
during the time such principal remains outstanding.

     2. This Note is payable on demand; provided that unless and until such
demand is earlier made, this Note is due and payable on December 31, 2002. Maker
hereby authorizes Amylin to deduct any payments on this Note from maker’s
earnings from Amylin at any time.

     3. This Note may be prepaid in whole or in part at any time without penalty
or premium, provided that each such prepayment shall be applied first to accrued
interest.

     4. The maker of this Note hereby waives presentment, demand, protest or
notice of any kind, and agrees to reimburse Amylin for any costs or expenses of
collection or enforcement (including attorney’s fees) of this Note.

     5. The maker of this Note hereby grants to Amylin a security interest in
the Twenty-Three Thousand Four Hundred shares of common stock of Amylin held by
maker represented by Certificates numbered AML9961 & AML9962 and any replacement
certificates (“Collateral”) to secure the repayment of this Note, and in
accordance with that certain Stock Pledge Agreement entered into by the parties
on May 17, 2002 (“Pledge Agreement”). In the event of default in the payment of
this Note, Amylin shall have such rights with respect to the Collateral as are
granted to a secured party by the California Commercial Code then in effect, and
as set forth in the Pledge Agreement. Maker agrees to execute a UCC-1 financing
statement or such other documentation as Amylin may reasonably request from time
to time to evidence the security interest granted herein.

     6. This Note shall be construed in accordance with and governed by the laws
of the State of California.


       IN WITNESS WHEREOF, the undersigned has caused this Note to be duly
executed and delivered as of the date set forth above.


“Maker”


——————————————
Orville G. Kolterman, M.D.


--------------------------------------------------------------------------------
